DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because it depends from claim 15 which already “further comprises” a curing agent.  It appears redundant to say in claim 16 that the coating liquid “further comprises” an epoxy resin curing agent, unless the epoxy resin curing agent is in addition to the curing agent of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
Specifically, it appears that the term “the fibrous substance” is used to represent two different fibrous substances, one of which is defined in claim 5.  It is unclear how to distinguish the two of them. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (CN 104152029, machine translation).
With respect to claims 1 and 19, Yan discloses a paint composition   comprising aerogel powder, short fibers of length 1-3 mm, film forming material (i.e., binder resin), and solvents (abstract).  
With respect to claim 5 and 7, fiber length 1-3 mm substantially overlaps with claimed range of 1.5 mm or more and therefore anticipates the fiber length.
With respect to claim 6, the solvent includes alcohol (organic solvent) and water (paragraph 0014).
With respect to claim 8, only glass fibers having length of 1-3 mm are disclosed by Yang and therefore up to 100% of glass fibers have lengths like claimed.
With respect to claim 21 and 23, a coating film is inherently formed by removing the solvent, i.e., liquid medium.

Claim(s) 1-4, 9, 10, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106752526, machine translation).
With respect to claims 1, 2, 21, and 22, Wang discloses a coating composition and coating thereof comprising a polymer emulsion, a heat-insulating filler, and water (i.e., liquid medium) (abstract), wherein the exemplified heat-insulating filler is an aerogel powder having a specific surface area of 220 m2/g (paragraphs 0031 and 0060).

With respect to claim 4, the polymer emulsion includes epoxy resin and polyurethane resin (paragraph 0012).
With respect to claim 20, it is the examiner’s position that the coating is necessarily prepared by removing liquid from the coating composition. 
With respect to claims 9, 10, and 24, Wang discloses adding polymers as thickener or defoaming agent (paragraphs 0024-0025), both of which are in addition to the polymer emulsion.  It is the examiner’s position that one inherently has lower solubility than another because they are different polymers and therefore meets the requirements of claim 9.

Claims 1, 9, 10, 12, 15, 16, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 101645973, machine translation provided by applicant).
With respect to claims 1, 9, 10, 21, and 24, Lee discloses an aerogel coating solution and coating thereof comprising aerogel, organic binder, organic solvent, water-soluble binder, and water (abstract).  The water-soluble binder (reads on claimed first binder) inherently has higher solubility than the organic binder (reads on claimed second binder) because there is more water in the liquid medium.
With respect to claim 12, in Example 1, the first binder is cellulose (paragraph 0041).  
With respect to claims 15 and 16, Lee discloses that the organic binder is a thermosetting binder such as epoxy resin (paragraph 0021).  An epoxy resin necessarily requires a curing agent.
With respect to claim 20, Lee discloses that the coating is formed from the coating solution by heating and drying (paragraph 0009).

Claim 1, 9, 10, 13, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (CN 106930492, machine translation)
With respect to claims 1 and 21, Qiu discloses a thermal insulating coating and coating formed thereof comprising acrylic emulsion, silicone acrylic emulsion, and aerogel (abstract), wherein the emulsion comprises water which reads on claimed liquid medium. 
With respect to claims 9, 10, and 24, the silicone acrylic emulsion inherently is less soluble in water because of the silicone groups.  Therefore, the acrylic emulsion reads on claimed first binder, and the silicone acrylic emulsion reads on the claimed second binder.
With respect to claims 13 and 14, both emulsions are thermoplastic binders.
With respect to claims 17 and 19, Qiu discloses that polypropylene fibers are added to the coating composition (abstract).
With respect to claim 20, Qiu discloses that the coating is formed upon drying (paragraph 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 106930492, machine translation).
The discussion with respect to Qiu in paragraph 7 above is incorporated here by reference.
With respect to claim 11, Qiu discloses that the acrylic emulsion is added in an amount of 18-22 parts by weight and the silicone-acrylic emulsion is added in an amount of 18-22 parts by weight 
Even so, Qiu discloses ranges that overlap which can provide for higher amount of second binder compared to first binder.
Absent a show of criticality for a higher amount of second binder, it would have been obvious to one of ordinary skill in the art to utilize higher amount of second binder given that Qiu discloses.
With respect to claim 18, Qiu fails to disclose the viscosity of 1000 mPa.s or more.
However, Qiu discloses that the coating composition is sprayed (paragraph 0007).
Therefore, It is the examiner’s position that the viscosity is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate viscosities, including those within the scope of the present claims, so as to produce desired end results.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5-8 and 23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-4 and 6 of copending Application No. 16/652,761 (published as US 2020/0231826). provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
With respect to claim 5, claim 1 of US appl ‘761 is identical to claimed coating liquid.
With respect to claim 6, claim 2 of US appl ‘761 is identical to claimed coating liquid.
With respect to claim 7, claim 3 of US appl ‘761 is identical to claimed coating liquid.
With respect to claim 8, claim 4 of US appl ‘761 is identical to claimed coating liquid.
With respect to claim 23, claim 6 of US appl ‘761 is identical to claimed coating film.

Claim 9-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-9 and 11 of copending Application No. 16/652,871 (published as US 2020/0248011). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
With respect to claim 9, claim 1 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 10, claim 2 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 11, claim 3 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 12 claim 4 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 13, claim 5 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 14, claim 6 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 15, claim 7 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 16, claim 8 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 17, claim 9 of US appl ‘871 is identical to claimed coating liquid.
With respect to claim 24, claim 11 of US appl ‘871 is identical to claimed coating film.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 19, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of copending Application No. 16/652,761 (published as US 2020/0231826). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to claims 1, 3, and 19, claims 1 and 2 of US appl ‘761 are drawn to a coating liquid comprising an aerogel particle, a binder resin, a fibrous substance having a fiber length of 1.55 mm or more, and a liquid medium such as an organic solvent.  Therefore, these claims anticipate instant claims 1, 3, and 19.
With respect to claim 20, claim 5 of US appl ‘761 is drawn to a method for producing film by removing liquid medium from a coating liquid comprising an aerogel particle, a binder resin, a fibrous substance having a fiber length of 1.5 mm or more, and a liquid medium.  Therefore, this claim anticipates instant claim 20.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of copending Application No. 16/652,871 (published as US 2020/0248011). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to claim 1, claim 1 of US appl ‘871 is drawn to a coating liquid comprising an aerogel particle and a liquid medium.  Therefore, Therefore, this claim of US appl ‘871 anticipates instant claim 1.
With respect to claim 20, claim 10 of US appl ‘871 is drawn to a method for producing a coating film by removing a liquid medium from a composition comprising aerogel, liquid medium, and two binders.  Therefore, this claim of US appl ‘871 anticipates instant claim 20.
With respect to claim 21, claim 11 of US appl ‘871 is drawn to a film comprising an aerogel particle.  Therefore, this claim of US appl ‘871 anticipates instant claim 21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn